DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
Claims 1, 10, 15 and 22 have been cancelled.  Claims 25-28 are new.  Claims 2-9, 11-14, 16-21 and 23-28 are pending.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims XXX are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett-Reis et al. (US 7,090,862) as evidenced by Arteaga et al. Screening of Twelve Pea (Pisum sativum L.) Cultivars and Their Isolates Focusing on the Protein characterization, Functionality, and Sensory Profiles”, Foods, 10, 758 (2021), pp. 1-17).
Regarding claim 2-9, 11-14, 16-21 and 23-26, Barrett-Reis et al. disclose a method of preparing a spray dried powdered infant nutritional formula comprising proteins, carbohydrate and lipid (C17/L8-C18/L49, C40/L45-67/Example III).  Barrett-Reis disclose that the infant formula is manufactured by (a) blending the ingredients; (b) subjecting the blend to ultra-high temperature (143°-147°C for 5 seconds); (c) flash cooling; (d) homogenizing; and (e) spray drying (C40/L9-49/Example II and III).  Barrett-Reis et al. disclose wherein the protein in the infant nutritional formula include any suitable for human consumption including casein, whey, condensed skim milk, nonfat milk, soy, pea, rice, corn, hydrolyzed protein and free amino acids (C18/L23-30).  Barrett-Reis et al. also disclose that commercial protein sources are readily available and known to one practicing the art (C18/L37-38).  
Barrett-Reis et al. disclose wherein any single protein, or any combination thereof may be utilized (C18/L32-34).   Therefore, one of ordinary skill in the art, at the time of the invention, would have found it obvious to have selected any single protein or any combination of proteins in any form, including a combination of pea protein isolate, whey and soy protein.  Moreover, given Barrett-Reis et al. disclose any combination, the skilled artisan would have been motivated to choose any ratio including wherein the pea protein isolate is present in an amount ranging from 30-50 wt% of the total protein in the infant formula and  wherein the whey protein and the pea protein each comprise from about 40 wt% to about 45 wt% of the infant nutritional formula.
While Barrett-Reis et al. disclose a powdered infant nutritional formula in spray-dried form, the reference does not teach wherein the source of pea protein has been spray-dried prior to being dryblended into the powdered nutritional formulation.
However, as evidenced by Arteaga et al., commercial suppliers of pea protein products are known to use spray drying to dry isolates and concentrates (p. 2/1. Introduction).  Therefore, given Barrett-Reis disclose the use of commercially made protein isolates and concentrates, including pea protein it necessarily follows the commercial product would be spray dried. 
While Barrett-Reis et al. disclose a commercial spray-dried pea protein isolate, the reference does not disclose how the pea protein isolate is obtained before spray-drying, e.g. suspending a pea protein powder in water and then spray-drying the water suspension.
However, it is noted, “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113).  Here, the resulting product, i.e., spray-dried pea protein, is disclosed.
While Barrett-Reis disclose combining the ingredients, the reference is silent with respect to a two-step process wherein (a) all of the ingredients, with the exception of the spray-dried pea protein, are blended and spray-dried to produce a base powder; and spray-dried pea protein is dryblended with the base powder.  However, absent evidence of new or unexpected results, selection of any order of performing the process steps is prima facie obvious (see MPEP §2144.04 IVC).
	Regarding claims 27 and 28, Barrett-Reis disclose all of the claim limitations as set forth above.  Barrett-Reis disclose the spray dried powdered infant nutritional formula is filled into appropriate packaging (C20/L54-59).  Barrett-Reis disclose desirable packaging characteristic include, effective protection again impact, light and heat, ease of opening and efficient sealing for storage stability (i.e., packaging in a container and sealing -C21/L1-5).
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. 
Applicants submit “the claimed method is not merely mixing ingredients in a different order than Barrett-Reis.”  Applicants find “no teaching or suggestion by Barrett-Reis of a method in which a pea protein powder is suspended in water and spray-dried prior to a dryblending step to form a powdered nutritional formulation.”
However, it is noted, “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113).  Here, the resulting product, i.e., spray-dried pea protein, is disclosed.
Applicants note “Example 11 compares (1) formulation (Sample 1 and 2) prepared by the inventive process in which a commercial pea protein, presumably originally prepared by spray-drying, is suspended in water and spray-dried, and then dryblended with a base powder to form the powdered nutritional formulation, to (b) a comparative dryblended formulation with the identical commercial pea protein but where neither water suspension nor further spray-drying of the pea protein is performed.”  Applicants submit liquid beverages prepared by reconstituting Sample 1 and 2 exhibited improved mouthfeel with virtually no gritty or slimy mouthfeel, while the liquid beverage prepared by reconstituting the comparative formulation exhibited substantial gritty and slimy mouthfeel.
	The comparison of Example 11 does not represent a comparison a comparison of the inventive composition with the spray dried powdered nutritional formula of Barrett-Reis.  Barrett-Reis does not disclose preparing a base powder including at least protein; and then dryblending into the base powder a spray-dried pea protein.  Rather, Barrett-Reis disclose combining the ingredients together in one step, wherein one of the ingredients includes a commercial pea protein and then spray-drying to produce a powder.  As evidenced by Arteaga et al, commercial suppliers of pea protein products are known to use spray drying to dry isolates and concentrates.
	Here, the question is whether spray drying a commercial pea protein and then dry blending it in to a powdered formulation (i.e., the inventive composition) results in a reconstituted product that is superior to one where a commercial pea protein is first blended into a powdered formulation and then spray-dried as a combination (i.e., the process of Barrett-Reis)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Sumner et al. (“Production and Evaluation of Pea Protein Isolate”, J. Food Science, Vol. 46, (1981), pp. 364-372) teach it was known to prepare spray-dried pea proteins by combining a composition comprising pea protein precipitate with water and spray drying wherein the spray drying is conducted using a spray drier with an air inlet temperature of 190ºC and product exit temperature of 86ºC (p. 365/Pilot plant trials).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759